DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09-22-21 has been entered.

Amendment
Acknowledgement is made of Amendment filed 09-08-21.
Claims 1-2 and 13 are amended.
Claim 22 is added.
Claims 13, 16-20 and 22 are withdrawn.
Claims 12 and 14-15 are canceled.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Rejection set I:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hibino et al. (US20120246925).
Re Claim 1, Hibino show and disclose
A component carrier (10, fig. 6), comprising: 
an electrically insulating layer structure (insulating core 30, fig. 2) having a first main surface and a second main surface (top and bottom surfaces, fig. 2); 
a through hole (through hole 28, fig. 2) extending through the electrically insulating layer structure between the first main surface and the second main surface; and 
an electrically conductive bridge structure (conductor 36 inside 30, fig. 2C) connecting opposing sidewalls delimiting the through hole; 
wherein the through hole has a first tapering portion (upper tapering portion, fig. 2) extending from the first main surface and a second tapering portion (lower tapering portion, fig. 2) extending from the second main surface; 
 wherein at least a part of the through hole has a central substantially cylindrical section (center cylindrical section, fig. 2) between the first tapering portion and the second tapering portion.

wherein a central bridge plane (vertical center plane of 36, fig. 2C) is defined to extend parallel to the first main surface and the second main surface and at a vertical center between a lowermost point of the first demarcation surface and an uppermost point of the second demarcation surface (fig. 2C); 
wherein a first intersection point (at vertical center point on left sidewall, fig. 2) is defined as a first intersection between the central bridge plane and one of the sidewalls delimiting the through hole;
wherein a length of a shortest distance from the first intersection point to the first demarcation surface is in a range between 20 µm and 40 µm (since thickness of core substrate 30 is in range of 50 µm to 300 µm, [0028], the a shortest distance from the vertical center to the top surface is half of the core substrate thickness, fig. 2, and it well fit in the range between 20 µm and 40 µm).
Re Claim 2, Hibino show and disclose
The component carrier according to claim 1, wherein a length of a shortest distance from the first intersection point to the second demarcation surface (same as to the first demarcation surface, fig. 2C) is at least 8 µm (see claim 1 above).
Re Claim 3, Hibino show and disclose

Re Claim 4, Hibino show and disclose
The component carrier according to claim 3, wherein a length of a shortest distance from the second intersection point to the second demarcation surface (same as from the first intersection point to the first demarcation surface, fig. 2C) is at least 8 µm (see claim 1 above).
Re Claim 5, Hibino show and disclose
The component carrier according to claim 1, wherein a circumferential intersection line (vertical center line of the sidewall, fig. 2C) is defined by connecting all intersection points corresponding to an intersection between the central bridge plane and circumferential sidewalls delimiting the through hole; wherein a length of all shortest distances from the circumferential intersection line (same as from first intersection point, fig. 2C) to the first demarcation surface is at least 8 µm (see claim 1 above).
Re Claim 6, Hibino show and disclose
The component carrier according to claim 5, wherein a length of all shortest distances from the circumferential intersection line to the second 
Re Claim 7, Hibino show and disclose
The component carrier according to claim 1, comprising at least one of the following features: a thickness of the electrically insulating layer structure is less than 100 µm (thickness of core substrate 30 could be in range of 50 µm to 300 µm, [0028]); the electrically insulating layer structure is a core (core 30, fig. 2); the bridge structure also covers at least part of the sidewalls (fig. 2C); the bridge structure is composed of a seed layer (electroless plating is performed to form electroless plated film 31, [0039],  fig. 2) being covered with a plating layer (Electrolytic plating is performed to form electrolytic plated film 32, [0040], fig. 2).
Re Claim 8, Hibino show and disclose
The component carrier according to claim 1, further comprising: a first electrically conductive bulk structure (upper portion of conductor 36 above 30, fig. 2C) filling at least part of a volume between the first demarcation surface and the first main surface; and/or a second electrically conductive bulk structure (lower portion of conductor 36 below 30, fig. 2C) filling at least part of a volume between the second demarcation surface and the second main surface.
Re Claim 9, Hibino show and disclose
The component carrier according to claim 8, wherein at least one of the first electrically conductive bulk structure and the second electrically conductive bulk structure is a plating structure (electrolytic plated, [0040]).
Re Claim 10, Hibino show and disclose

Re Claim 11, Hibino show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: at least one of the first demarcation surface and the second demarcation surface has a concave shape; a cross-section of the bridge structure is substantially H-shaped; a narrowest vertical thickness of the bridge structure is at least 20 µm (since thickness of core substrate 30 is in range of 50 µm to 300 µm, [0028], and the narrowest vertical thickness of the bridge structure is half of the thickness of the core substrate, fig. 2C); a narrowest horizontal width of the through hole is not more than 100 µm; a narrowest horizontal width of the through hole is not less than 30 µm; a narrowest diameter of the through hole is in a range between 55 µm and 70 µm.
Re Claim 21, Hibino show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: 
at least one component (an electrically non-conductive and/or electrically conductive inlay, fig. 6) embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay (fig. 6), a heat transfer unit, a light guiding element, an energy harvesting unit, an active 
at least one electrically conductive layer structure (copper-clad laminate, [0028]) of the component carrier includes at least one element of a group of elements consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten (copper, [0028]); 
the electrically insulating layer structure comprises at least one of a group consisting of resin (resin , [0028]), reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR- 4, FR-5, cyanate ester, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up material, polytetrafluoroethylene, a ceramic, and a metal oxide; 
the component carrier is shaped as a plate (fig. 6); 
the component carrier is configured as one of a group consisting of a printed circuit board (printed circuit board, [Title]) and a substrate; 
the component carrier is configured as a laminate-type component carrier (fig. 6).

Rejection set II:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al. (US20140097013), in view of Hibino et al. (US20120246925).
Re Claim 1, Hara show and disclose
A component carrier, comprising: 
an electrically insulating layer structure (11, fig. 2) having a first main surface and a second main surface (top and bottom surfaces, fig. 2); 
a through hole (11x, fig. 2) extending through the electrically insulating layer structure between the first main surface and the second main surface; and 
an electrically conductive bridge structure (through wiring 14, fig. 1 and 3-5) connecting opposing sidewalls delimiting the through hole; 
wherein the through hole has a first tapering portion extending from the first main surface (11x1, fig. 2B) and a second tapering portion extending from the second main surface (11x2, fig. 2B); 
wherein the electrically conductive bridge structure is delimited by a first demarcation surface (bottom surface of upper recess 12x, fig. 3) facing towards 
wherein a central bridge plane (vertical center plane of 14, fig.1 and 3-5) is defined to extend parallel to the first main surface and the second main surface and at a vertical center between a lowermost of the first demarcation surface point (lowermost point of the upper recess, fig. 1 and 3-5) and an uppermost point of the second demarcation surface (uppermost point of the lower recess, fig. 1 and 3-5); 
wherein a first intersection point (vertical center point on left sidewall of the through hole, fig. 1 and  3-5) is defined as a first intersection between the central bridge plane and one of the sidewalls delimiting the through hole; 
Hara does not explicitly disclose wherein a length of a shortest distance from the first intersection point to the first demarcation surface is in a range from 20 µm and 40 µm; however, since Hara disclose the thickness of the core layer 11 is in a range from 60 µm to 200 µm, [0017], fig. 1 and 3-5, shortest distance from vertical center point on left sidewall to bottom surface of upper recess 12x is more than the distance from middle point of horizontal center line to the middle point of the surface of upper recess 12x, which is about or more than ¼ the thickness of the core layer 11, fig. 1 and 3-5, in a range from 15 µm to 50 µm; although the drawings may not draw in scale, this range could well fit the range from 20 µm and 40 µm as in the claim, therefore, it would have been obvious to one having ordinary skill in the art to use shortest distance from the first intersection point to the first demarcation surface is in a range from 20 µm and 40 
Hara does not disclose
wherein at least a part of the through hole has a central substantially cylindrical section between the first tapering portion and the second tapering portion.
Hibino teaches a device wherein
at least a part of the through hole has a central substantially cylindrical section (28c, fig. 2A) between the first tapering portion (28a) and the second tapering portion (28b).
Therefore, it would have been obvious to one having ordinary skill in the art to use the same shaped through hole as taught by Hibino in the electronic device of Hara, in order to be able to have variety design choice of shapes of the through hole for the electronic device, (Hibino also has the same shaped through hole as of Hara, fig. 1C), and since the particular claimed configuration is just one of numerous configurations a person of ordinary skill in the art would find obvious, and it has been held that the configuration of the shape in claimed invention was a matter of choice. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Re Claim 2, Hara show and disclose

Re Claim 3, Hara show and disclose
The component carrier according to claim 1, wherein a second intersection point is defined as a second intersection (vertical center point on right sidewall of the through hole, fig. 1 and  3-5) between the central bridge plane and another one of the sidewalls delimiting the through hole, wherein a length of a shortest distance from the second intersection point (same as from the first intersection point, fig. 1, 3 and 5) to the first demarcation surface is at least 8 µm (see claim 1 above).
Re Claim 4, Hara show and disclose
The component carrier according to claim 3, wherein a length of a shortest distance from the second intersection point to the second demarcation surface (same as from the first intersection point to the first demarcation surface, fig. 1, 3 and 5) is at least 8 µm (see claim 1 above).
Re Claim 5, Hara show and disclose
The component carrier according to claim 1, wherein a circumferential intersection line (vertical center line on the wall of the through hole, fig. 1, 3 and 5) is defined by connecting all intersection points corresponding to an intersection between the central bridge plane and circumferential sidewalls delimiting the through hole; wherein a length of all shortest distances from the 
Re Claim 6, Hara show and disclose
The component carrier according to claim 5, wherein a length of all shortest distances from the circumferential intersection line to the second demarcation surface (same as from the first intersection point to the first demarcation surface, fig. 1, 3 and 5) is at least 8 µm (see claim 1 above).
Re Claim 7, Hara show and disclose
The component carrier according to claim 1, comprising at least one of the following features: a thickness of the electrically insulating layer structure is less than 100 µm (The thickness of the core layer 11 is 60 .mu.m to 200 .mu.m., [0017]); the electrically insulating layer structure is a core (core layer 11, [0017]); the bridge structure also covers at least part of the sidewalls (fig. 1 and 3-5); the bridge structure is composed of a seed layer (12Q, fig. 1-5) being covered with a plating layer (plated layer, fig. 1 and 3-5).
Re Claim 8, Hara show and disclose
The component carrier according to claim 1, further comprising: a first electrically conductive bulk structure (copper of 12d filled in upper recess 12x, fig. 1 and 3-5) filling at least part of a volume between the first demarcation surface and the first main surface (fig. 1 and 3-5); and/or a second electrically conductive bulk structure (copper of 13d filled in lower recess 13x, fig. 1 and 3-5) filling at least part of a volume between the second demarcation surface and the second main surface (fig. 1 and 3-5).
Re Claim 9, Hara show and disclose
The component carrier according to claim 8, wherein at least one of the first electrically conductive bulk structure and the second electrically conductive bulk structure is a plating structure (plated copper 12d in upper recess 12x and/or plated copper 13d in lower recess 13x, fig. 1 and 3-5).
Re Claim 10, Hara show and disclose
The component carrier according to claim 1, wherein at least one of a first electrically conductive layer structure (12a-d on top surface, fig. 1 and 3-5) on the first main surface and a second electrically conductive layer structure (13a, 12b, 12c and 13d on bottom surface, fig. 1 and 3-5) on the second main surface is a patterned electrically conductive layer structure (fig. 1 and 3-5).
Re Claim 11, Hara show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: at least one of the first demarcation surface and the second demarcation surface has a concave shape (fig. 1, 3 and 5); a cross-section of the bridge structure is substantially H-shaped; a narrowest vertical thickness of the bridge structure is at least 20 µm; a narrowest horizontal width of the through hole is not more than 100 µm; a narrowest horizontal width of the through hole is not less than 30 µm; a narrowest diameter of the through hole is in a range between 55 µm and 70 µm.
	Re Claim 21, Hara show and disclose
The component carrier according to claim 1, further comprising at least one of the following features: 

at least one electrically conductive layer structure (copper foil, [0004]) of the component carrier includes at least one element of a group of elements consisting of copper (copper, [0004]), aluminum, nickel, silver, gold, palladium, and tungsten; 
the electrically insulating layer structure (insulating core layer 11 of a circuit board, fig. 1-5) comprises at least one of a group consisting of resin (resin substrate, [0017]), reinforced or non-reinforced resin, epoxy resin or Bismaleimide-Triazine resin, FR- 4, FR-5, cyanate ester, polyphenylene derivate, 
the component carrier is shaped as a plate (fig. 1); 
the component carrier is configured as one of a group consisting of a printed circuit board, and a substrate (wiring substrate, [Title]); 
the component carrier is configured as a laminate-type component carrier (fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848